Title: From Thomas Jefferson to William Carmichael, 9 August 1789
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Aug. 9. 1789.

Since your last of Mar. 27. I have only written that of May 8. The cause of this long silence on both parts has been the expectation I communicated to you of embarking for America. In fact I have expected permission for this every hour since the month of March, and therefore always thought that by putting off writing to you a few days my letter, while it should communicate the occurrencies of the day might be a letter of Adieu. Should my permission now arrive, I should put off my departure till after the equinox. They write me that my not receiving it has proceeded from the ceasing of the old government in October last, and the organization of the higher departments in the new which had not yet taken place when my last letters came away. Bills were brought in for establishing departments of Foreign affairs, Finance and War. The last would certainly be given to Genl. Knox. Mr. Jay would probably have his choice of the 1st. and 2d. and it was supposed Hamilton would have that which Mr. Jay declined. Some thought Mr. Jay would prefer and obtain the head of the law department for which Wilson would be a competitor. In such a case some have supposed C. Thomson would ask the foreign affairs. The Senate and Representatives differed about the title of the President. The former wanted to stile him ‘his Highness George W. President of the U. S. and Protector of their liberties.’ The latter insisted and prevailed to give no title but that of office, to wit, ‘George W. President of the U. S.’ I hope the terms of Excellency, Honor, Worship, Esquire,  for ever disappear from among us from that moment: I wish that of Mr. could follow them. In the Impost bill the Representatives had by almost an unanimous concurrence made a difference between nations in treaty with us, and those not in treaty. The Senate had struck out this difference and lowered all the duties. Quere whether the Representatives would yeild? Congress were to proceed about the 1st. of June to propose amendments to the new constitution. The principal would be the annexing a Declaration of rights, to satisfy the minds of all on the subject of their liberties. They waited the arrival of Brown, Delegate from Kentuckey, to take up the receiving that district as a 14th. state. The only objections apprehended were from the partisans of Vermont, who might insist on both coming in together. This would produce delay, tho’ probably not a long one.
To detail to you the events of this country would require a volume. It would be useless too; because those given in the Leyden gazette, tho’ not universally true, have so few and such unimportant errors mixed with them, that you may give a general faith to them. I will rather give you therefore, what that paper cannot give, the views of the prevailing power, as far as they can be collected from conversation and writings. They will distribute the powers of government into three parts, Legislative, Judiciary and Executive. The Legislative will certainly have no hereditary branch, probably not even a select one (like our Senate). If they divide it into two chambers at all, it will be by breaking the representative body into two equal halves by lot. But very many are for a single house, and particularly the Turgotists. The imperfection of their legislative body, I think, will be that not a member of it will be chosen by the people directly. Their representation will be an equal one, in which every man will elect and be elected as a citizen, not as of a distinct order. Qu. whether they will admit placemen and pensioners? Their legislature will meet periodically and sit at their own will, with a power in the Executive to call them extraordinarily in case of emergencies. There is a considerable division of sentiment whether the Executive shall have a Negative on the laws. I think they will determine to give such a Negative, either absolute or qualified. In the Judiciary the Parliaments will be suppressed; less numerous judiciary bodies instituted, and trial by jury established in criminal if not in civil cases. The Executive power will be left entire in the hands of the King. They will establish the responsability of ministers, gifts and appropriations of money by the national assembly  alone, consequently a civil list, freedom of the press, freedom of religion, freedom of commerce and industry, freedom of person against arbitrary arrests, and modifications if not a total prohibition of military agency in civil cases. I do not see how they can prohibit altogether the aid of the military in cases of riot, and yet I doubt whether they can descend from the sublimity of antient military pride to let a Marechal of France with his troops be commanded by a magistrate. They cannot conceive that General Washington, at the head of his army, during the late war could have been commanded by a common Constable to go as his Posse comitatus to suppress a mob, and that Count Rochambeau when he was arrested at the head of his army by a sheriff must have gone to jail if he had not given bail to appear in court. Tho’ they have gone astonishing lengths, they are not yet thus far. It is probable therefore that not knowing how to use the military as a civil weapon they will do too much or too little with it.—I have said these things will be so and so. Understand by this that these are only my conjectures, the plan of the constitution not being proposed yet much less agreed to. Tranquility is pretty well established in the capital; tho’ the appearance of any of the refugees here would endanger it. The Baron de Besenval is kept away; so is M. de la Vauguyon. The latter was so short a time a member of the obnoxious administration, that probably he might not be touched were he here. Seven princes of the House of Bourbon, and seven ministers fled into foreign countries is a wonderful event indeed. It is pretended by some that the provinces of Spain [beg]in to [tal]k of their [Bru]tes. Is this true? [Braban]t is in com[motion]. I have the honor to be with great respect and attachment Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson

